MEMORANDUM **
Guillermo Godina-Silva, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of due process violations. Lopez-Urenda v. Ashcroft, 345 F.3d 788, 791 (9th Cir.2003). We deny the petition for review.
The IJ did not deny Godina-Silva due process when he deemed Godina-Silva’s cancellation of removal application abandoned for failing to meet the deadline to file his criminal history record. See Colmenar v. INS, 210 F.3d 967, 971-72 (9th Cir.2000) (Due process is denied when “the proceeding was so fundamentally unfair that the alien was prevented from reasonably presenting his case.”); 8 C.F.R. § 1003.31(c) (permitting IJ to set filing deadlines and to deem applications abandoned when deadlines not met).
Godina-Silva’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.